UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment Number 3 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies, Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 101 West Big Beaver Road, Suite 1400, Troy, MI, 48084, USA (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 228,064,419 shares of common stock outstanding as ofAugust 13, 2013. EXPLANATORY NOTE We are filing this amendment to our Quarterly Report on Form 10-Q, originally filed with the Securities and Exchange Commission on 15th of August 2013, solely for the purpose of amending and supplementing the Statement of Cash flows in the Financial Statements. This amendment includes correct formatting and comparative period presentation of the data that was inadvertantly omitted. All other items remain unchanged. TOUCHIT TECHNOLOGIES, INC STATEMENT OF CASH FLOWS FOR THE 3 AND 6 MONTH PERIODS ENDED 30 JUNE 2013 & 2012 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 3 Months Ended June 30 2013 6 Months Ended June 30 2013 3 Months Ended June 30 2012 6 Months Ended June 30 2012 CASH FLOWS FROM OPERATINGACTIVITIES Net income ) Adjustments to reconcile net income to net cash provided ) ) ) By operating activities: Depreciation and amortisation Provision for employee benefit Changes in operating assets and liabilities Trade receivables, net ) ) ) Due from shareholders Due from related parties Inventories Other current assets Other non current assets Trade payables ) ) Due to shareholders Due to related parties Other current liabilities Share Purchase Advances Net cash generated from (used for)operating activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Increase/(decrease) in short-term borrowings ) Increase/(decrease) in long-termborrowings Dividends paid Net cash (used for) provided fromfinancing activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment and intangible assets ) Sharecapital increase Net cash used for investing activities ) NET INCREASE / (DECREASE) IN CASH AND BANKS ) ) CASH AND BANKS AT BEGINNING OF THE PERIOD CASH AND BANKS AT END OF THE PERIOD 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TouchIT Technologies, Inc. By: /s/Andrew Brabin Andrew Brabin Chief Executive Officer Dated: November 15, 2013 3
